Exhibit 10.5

 

USANA HEALTH SCIENCES, INC.
2006 EQUITY INCENTIVE AWARD PLAN

 

STOCK-SETTLED STOCK APPRECIATION RIGHT AWARD
AGREEMENT FOR INDEPENDENT DIRECTORS

 

Recipient Name:         

Grant Date:       

Number of SSARs:        

Per Share Grant Price:  $          

 

Expiration Date:  Fifth Anniversary of the Grant Date

 

1.                                       Award. USANA Health Sciences, Inc. (the
“Company”) has awarded you the number of Stock-Settled Stock Appreciation Rights
(“SSARs”) indicated above, subject to the terms and conditions set forth in the
Company’s 2006 Equity Incentive Award Plan (the “Plan”) and this Award
Agreement.

 

2.                                       Term and Vesting. The term of the SSARs
commences on the Grant Date and ends on the Expiration Date, provided that you
remain an Independent Director of the Company. In no event may the SSARs be
exercised later than the Expiration Date. The SSARs shall become vested and
exercisable in four equal quarterly installments of twenty five percent (25%) of
the SSARs, so as to be 100% vested and exercisable on the first anniversary of
the Grant Date, subject to your continued service as an Independent Director of
the Company on each vesting date. If your service as an Independent Director of
the Company terminates, the SSARs may be exercised only as described in
paragraph 4 below.

 

3.                                       Exercise of SSAR.

 

a.                                       Upon exercise of the SSARs, you shall
be entitled to receive a number of shares of Common Stock of the Company (the
“Stock”) for each share with respect to which the SSARs are exercised equal to
the quotient of (i) the excess of the Fair Market Value of one share of Stock on
the date of exercise over the Per Share Grant Price, divided by (ii) the Fair
Market Value of one share of Stock on the date of exercise.

 

b.                                      To exercise all or part of the SSARs you
must deliver to the Company a “Notice of Exercise,” in such form as the Company
authorizes. You shall not have any rights as a shareholder of the Company with
respect to the shares of Stock subject to the SSARs until you have exercised the
SSARs for such shares. While you are alive, the SSARs may be exercised only by
you or your legal representative.

 

c.                                       Upon exercise, the number of shares of
Stock issued will be reduced to satisfy the minimum statutorily required tax
withholding obligations. The remaining shares of Stock will be issued to you or,
in case of your death, your beneficiary designated in accordance with the
procedures specified by the Committee. If at the time of your death, there is
not an effective beneficiary designation on file or you are not survived by your
designated beneficiary, the shares will be issued to the legal representative of
your estate. Upon any exercise of the SSARs, you must furnish to the Company
before the closing of such exercise such other

 

--------------------------------------------------------------------------------


 

documents or representations as the Company may require to comply with
applicable laws and regulations.

 

4.                                       Termination. If you cease to be an
Independent Director for any reason, all then unvested SSARs awarded hereunder
shall immediately terminate without notice to you and shall be forfeited. Vested
SSARs will be exercisable according to the following provisions:

 

a.                                       If you cease to be an Independent
Director for any reason other than retirement or Disability (which are governed
by paragraph b. below), removal for Cause (which is governed by paragraph c.
below) or death (which is governed by paragraph d. below), all SSARs awarded
hereunder that are vested at such time shall be exercisable at any time prior to
the Expiration Date.

 

b.                                      If you cease to be an Independent
Director on account of your retirement or Disability, all SSARs awarded
hereunder that are vested at such time shall be exercisable at any time prior to
the Expiration Date.

 

c.                                       If you are removed as an Independent
Director prior to expiration of your term for Cause (as defined below), all
outstanding SSARs awarded hereunder which are not exercisable immediately prior
to removal, and all outstanding SSARs awarded hereunder which are exercisable
immediately prior to removal, shall terminate as of the date of removal for
Cause and may not be exercised. For purposes of this Award Agreement, “Cause”
shall mean (i) any act of personal dishonesty in connection with your
responsibilities to the Company and intended to result in substantial personal
enrichment to you, (ii) your conviction of a felony or (iii) your willful act
which constitutes gross misconduct and which is injurious to the Company.

 

d.                                      If your service as an Independent
Director of the Company terminates by reason of your death, or if you die within
the ninety day period after the date you cease to be an Independent Director of
the Company for any reason other than Cause, any of your vested SSARs hereunder
may be exercised by your estate, personal representative or beneficiary who has
acquired the SSARs by will or by the laws of descent and distribution, at any
time prior to the Expiration Date.

 

5.                                       Tax Withholding. The Company will
withhold from the number of shares of Stock otherwise issuable hereunder a
number of shares necessary to satisfy the minimum statutorily required tax
withholding obligations. Such shares will be valued at their Fair Market Value
when the taxable event occurs.

 

6.                                       Transferability. The SSARs may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any
way, except by will or by the laws of descent and distribution. In the event
that you become legally incapacitated, the SSARs shall be exercisable by your
legal guardian, committee or legal representative. If you die, the SSARs shall
thereafter be exercisable by your beneficiary as designated by you in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by the legatee of such SSARs under your will, or by your estate in
accordance with your will or the laws of descent and distribution, in each case
in the same manner and to the same extent that the SSARs were exercisable by you
on the date of your death. The SSARs shall not be subject to execution,

 

2

--------------------------------------------------------------------------------


 

attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the SSARs contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
SSARs, shall be null and void and without effect.

 

7.                                       Other Restrictions. The issuance of
shares of Stock hereunder is subject to compliance by the Company and you with
all applicable legal requirements applicable thereto, including tax withholding
obligations, and with all applicable regulations of any stock exchange on which
the Stock may be listed at the time of issuance. The Company may delay the
issuance of shares of Stock hereunder to ensure at the time of issuance there is
a registration statement for the shares in effect under the Securities Act of
1933.

 

8.                                       No Employment or Continued Service.
Neither the award to you of the SSARs nor the delivery to you of this Award
Agreement or any other document relating to the SSARs will confer on you the
right to employment with the Company or to continued service as an Independent
Director.

 

9.                                       No Shareholder Rights. Neither the
award to you of the SSARs nor the delivery to you of this Award Agreement or any
other document relating to the SSARs will entitle you to any rights of a
shareholder of the Company with respect to the shares of Stock subject to this
Award Agreement prior to the exercise of the SSARs and the receipt of shares of
Stock in accordance with this Award Agreement.

 

10.                                 No Fractional Shares. The SSARs granted
hereunder may be exercised only with respect to whole shares of Stock, and no
fractional share of Stock shall be issued.

 

11.                                 Mergers, Reorganizations, and Certain Other
Changes. In the event of the Company’s liquidation, reorganization, separation,
merger or consolidation into, or acquisition of property or stock by another
corporation, or sale of substantially all assets to another corporation, your
rights with respect to the SSARs awarded hereunder shall be governed by the
Committee, as provided in the Plan.

 

12.                                 Additional Provisions.

 

a.                                       This Award Agreement is subject to the
provisions of the Plan. A copy of the Plan is available upon request.
Capitalized terms not defined in this Award Agreement are used as defined in the
Plan. If the Plan and this Award Agreement are inconsistent, the provisions of
the Plan will govern.

 

b.                                      The Plan and this Award Agreement
represent the entire agreement of you and the Company with respect to the SSARs
granted pursuant to this Award Agreement and supersedes in their entirety all
prior undertakings and agreements of the Company and you with respect to the
subject of this Award Agreement and may not be modified except by means of a
written agreement between the Company and you.

 

c.                                       Interpretations of the Plan and this
Award Agreement by the Committee are binding on you and the Company.

 

3

--------------------------------------------------------------------------------


 

d.                                      Neither the Plan nor this Award
Agreement shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company and any other person. To
the extent that any person acquires a right to receive payments form the Company
pursuant to an Award Agreement, such right shall be no greater than the right of
any unsecured creditor of the Company.

 

e.                                       Any notice hereunder by you to the
Company shall be given in writing and such notice shall be deemed duly given
only upon receipt thereof by the Secretary of the Company. Any notice hereunder
by the Company to you shall be given in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as is reflected on the
then-current records of the Company.

 

f.                                         This Award Agreement shall be
construed and enforced in accordance with the laws of the State of Utah, without
giving effect to the choice of law principles thereof.

 

IN WITNESS WHEREOF, the Company and the recipient of the SSARs hereunder have
executed this Award Agreement effective as of the date first above written.

 

USANA HEALTH SCIENCES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

Signature of Participant

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

4

--------------------------------------------------------------------------------